933 So. 2d 1242 (2006)
The STATE of Florida, Appellant,
v.
George AUSTIN, Appellee.
No. 3D05-1447.
District Court of Appeal of Florida, Third District.
July 19, 2006.
Rehearing Denied August 10, 2006.
*1243 Charles J. Crist, Jr., Attorney General, and Lucretia A. Pitts, Assistant Attorney General, for appellant.
Bennett H. Brummer, Public Defender, and Maria E. Lauredo, Assistant Public Defender, for appellee.
Before GREEN, RAMIREZ and CORTIÑAS, JJ.
PER CURIAM.
We reverse and remand this case for consideration in light of State v. Frierson, 926 So. 2d 1139 (Fla.2006), as the trial court did not have the benefit of the Frierson opinion. On remand, the trial court should review and reconsider the facts after the investigatory stop to determine whether the outstanding arrest warrant, which produced the search incident to an arrest, was sufficiently attenuated from the stop.
Specifically, the trial court should consider "three factors: `(1) the time elapsed between the illegality and the acquisition of the evidence; (2) the presence of intervening circumstances; and (3) the purpose and flagrancy of the official misconduct.'" Frierson, 926 So.2d at 1143 (quoting United States v. Green, 111 F.3d 515, 521 (7th Cir.1997)).
Reversed and remanded for proceedings consistent with this opinion.